INGRAM, Judge.
Plaintiff and others filed an action to quiet title against the defendants. Plaintiff contends that she is the owner of certain property and that she has never conveyed the property to the defendants or their predecessors in interest. The defendants moved for summary judgment. Accompanying this motion was a warranty deed from the plaintiff to the ancestor of the defendants concerning the land in question. The plaintiff never responded to the motion. The trial court then granted the defendants’ motion and, thus, this appeal.
At the outset, we note that Rule 56, Alabama Rules of Civil Procedure, is quite clear that once a summary judgment motion is made and supported, an adverse party may not rest upon mere allegations or denials in his pleadings. Rather, he must respond and show that there is a genuine issue for trial. If he does not respond, then summary judgment, if appropriate, should be entered against him.
Here, as noted above, the deed presented by the defendants clearly showed that the plaintiff had transferred title to the land in question to the defendants’ ancestor. As there was no response of any kind by the plaintiff, we cannot say that the trial court erred.
This case is due to be affirmed.
AFFIRMED.
BRADLEY, P.J., and HOLMES, J., concur.